DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a second activity feature quantity based on at least one of 5acceleration data and acceleration data in the second time unit”. While the examiner presumes this is a typographical error, and this clause is supposed to recite “a second activity feature quantity based on at least one of 5acceleration data and angular velocity data in the second time unit” instead, he cannot be certain, and thus this limitation is unclear. For the purposes of substantive examination, it is presumed the second activity feature quantity is based on at least one of 5acceleration data and angular velocity data in the second time unit.
Claim 3 recites the limitation “wherein the first time unit is one day, and 10the first vital feature quantity includes at least one of a minimum value, a maximum value, and number of surges of blood pressure during daytime and nighttime on a target day”. It is unclear whether the first vital feature quantity includes 
at least one of: a minimum value, a maximum value, and number of surges of blood pressure, all of which are measured during daytime and nighttime on a target day, or 
at least one of: a minimum value of blood pressure, a maximum value of blood pressure, and a number of surges of blood pressure during daytime and nighttime on a target day, where only the surges of blood pressure are measures during daytime and nighttime on the target day. 
For the purposes of substantive examination, the examiner is interpreting this limitation as wherein the first vital feature quantity includes at least one of: a minimum value, a maximum value, and number of surges of blood pressure, all of which are measured during daytime and nighttime on a target day.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Step 1, the claim is directed to a process, machine, manufacture, or composition of matter (“a processor configured to”).
Regarding Step 2A, Prong One, the claim is directed towards an abstract idea. For example, “calculate a plurality of feature quantities” encompasses the user manually/mentally calculating a plurality of feature quantities based off of sensor data in his or her mind or with pen and paper. Similarly, “code at least a part of the elements”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally coding (i.e., discretizing into a binary or multi-valued index of ones and zeroes, as taught by the applicant’s specification on pages 18-19) at least a part of the elements in his or her mind or with pen and paper. Finally, “transmit the first state data”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally transmitting the first state data in his or her mind or with pen and paper. 
Regarding Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the additional element (s) recited in the claim beyond the judicial exceptions are not sufficient to amount to significantly more than the judicial exception. The courts have identified which limitations do and do not integrate a judicial exception into a practical application:
Limitations that integrate a judicial exception into a practical application:
Improvement in the functioning of a computer, 
Improvement to other technology or technical field, 
Applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition,
Implementing a judicial exception with a particular machine or manufacture that is integral to the claim,
Effecting a transformation or reduction of a particular article to a different state or thing, or 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Limitations that do not integrate a judicial exception into a practical application:
Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f),
 Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), or
Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
Having plurality of feature quantities based on at least one of vital data generated by a vital sensor, acceleration data generated by an accelerometer, angular velocity data generated by a gyro sensor, and environmental 10data generated by an environment sensor does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). The user terminal comprising a memory and a processor do not amount to more than a recitation of the words "apply it" (or an equivalent) or than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). See MPEP 2106.05(f). 
Regarding Step 2B, the claim does not recite additional elements that amount to significantly more than the judicial exception. The courts have identified which limitations amount to significantly more than the judicial exception and which do not:
Limitations that amount to significantly more than the judicial exception:
Improvements to the functioning of a computer,
Improvements to any other technology or technical field,
Applying the judicial exception with, or by use of, a particular machine,
Effecting a transformation or reduction of a particular article to a different state or thing,
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Limitations that are not enough to qualify as "significantly more" when recited in a claim with a judicial exception:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer,
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception,
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering, or
Generally linking the use of the judicial exception to a particular technological environment or field of use.
There are no limitations recited that qualify as significantly more than the judicial exception, and there are no inventive concepts recited because the user terminal comprising a memory and a processor is claimed in a general sense, and its involvement amounts to no more than insignificant extra-solution activity. See MPEP 2106.05(b).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Finally the purpose of the claim, transmitting state data, is a commonly known concept(s). The claim is not patent eligible. 
Claim 2 recites wherein the feature vector further includes a second feature quantity as an element, and - 34 -the second feature quantity includes at least one of a second vital feature quantity based on vital data in a second time unit longer than the first time unit, a second activity feature quantity based on at least one of 5acceleration data and acceleration data in the second time unit, and a second environmental feature quantity based on environment data in the second time unit. As including a second feature quantity as an element and including features based off vital, acceleration, or environmental data can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, because the additional elements of vital, acceleration, or environmental data do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use. Finally, there are no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 3 recites wherein the first time unit is one day, and  10the first vital feature quantity includes at least one of a minimum value, a maximum value, and number of surges of blood pressure during daytime and nighttime on a target day.. As setting a first time unit to be one day and calculating a minimum value, a maximum value, and number of surges of blood pressure can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, because the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Furthermore, there are no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 4 recites wherein 15the processor is further configured to receive at least one of an analysis result of a factor, and an improvement proposal. As receiving an analysis factor and an improvement proposal can be performed in the mind, this claim recites an abstract idea. To be considered a response or feedback to the abstract idea of extracting vital signs from data, which can be used to integrate an abstract idea into a practical application, the response or feedback should be more than just outputting of values, alerts, or suggestions, as this is similar to the insignificant application examples cited in MPEP 2106.05(g). Furthermore, “analysis factor” and “improvement proposal” are recited at a high-level of generality such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment. There are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
	Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Step 1, the claim is directed to a process, machine, manufacture, or composition of matter (“wherein the processor is configured to…”).
Regarding Step 2A, Prong One, the claim is directed towards an abstract idea. For example, “receive first state data” encompasses the user manually/mentally receiving first state data visually or by some other means. Similarly, “the memory stores received state data including the - 35 - first state data, and a state transition model that models state transition between a plurality of different user states”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally remembering or writing down received data and a state transition model (i.e. a probability, as taught by the applicant’s specification on page 26). Similarly, “coding at least a part of the elements”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally coding (i.e., discretizing into a binary or multi-valued index of ones and zeroes, as taught by the applicant’s specification on pages 18-19) at least a part of the elements in his or her mind or with pen and paper. Finally, “analyze a 5factor … to obtain a factor analysis result”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally analyzing a factor to obtain a factor analysis result. 
Regarding Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the additional element (s) recited in the claim beyond the judicial exceptions are not sufficient to amount to significantly more than the judicial exception. The courts have identified which limitations do and do not integrate a judicial exception into a practical application:
Limitations that integrate a judicial exception into a practical application:
Improvement in the functioning of a computer, 
Improvement to other technology or technical field, 
Applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition,
Implementing a judicial exception with a particular machine or manufacture that is integral to the claim,
Effecting a transformation or reduction of a particular article to a different state or thing, or 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Limitations that do not integrate a judicial exception into a practical application:
Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f),
 Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), or
Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
 The first state data, the feature vector, and the first feature quantity being based on vital data, acceleration data, angular velocity data, and environmental data do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). The server comprising a memory and a processor do not amount to more than a recitation of the words "apply it" (or an equivalent) or than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). See MPEP 2106.05(f). 
Regarding Step 2B, the claim does not recite additional elements that amount to significantly more than the judicial exception. The courts have identified which limitations amount to significantly more than the judicial exception and which do not:
Limitations that amount to significantly more than the judicial exception:
 Improvements to the functioning of a computer,
 Improvements to any other technology or technical field,
Applying the judicial exception with, or by use of, a particular machine,
Effecting a transformation or reduction of a particular article to a different state or thing,
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Limitations that are not enough to qualify as "significantly more" when recited in a claim with a judicial exception:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer,
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception,
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering, or
Generally linking the use of the judicial exception to a particular technological environment or field of use.
There are no limitations recited that qualify as significantly more than the judicial exception, and there are no inventive concepts recited because the server comprising a memory and a processor is claimed in a general sense, and its involvement amounts to no more than insignificant extra-solution activity. See MPEP 2106.05(b).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Step 1, the claim is directed to a process, machine, manufacture, or composition of matter (“wherein the processor is configured to…”).
Regarding Step 2A, Prong One, the claim is directed towards an abstract idea. For example, “receive first state data” encompasses the user manually/mentally receiving first state data visually or by some other means. Similarly, “the memory stores received state data including the - 35 - first state data, and a state transition model that models state transition between a plurality of different user states”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally remembering or writing down received data and a state transition model (i.e. a probability, as taught by the applicant’s specification on page 26). Similarly, “coding at least a part of the elements”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally coding (i.e., discretizing into a binary or multi-valued index of ones and zeroes, as taught by the applicant’s specification on pages 18-19) at least a part of the elements in his or her mind or with pen and paper. Finally, “create an improvement proposal … using the state transition model”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally creating an improvement proposal using the already obtained probabilities. 
Regarding Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the additional element (s) recited in the claim beyond the judicial exceptions are not sufficient to amount to significantly more than the judicial exception. The courts have identified which limitations do and do not integrate a judicial exception into a practical application:
Limitations that integrate a judicial exception into a practical application:
Improvement in the functioning of a computer, 
Improvement to other technology or technical field, 
Applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition,
Implementing a judicial exception with a particular machine or manufacture that is integral to the claim,
Effecting a transformation or reduction of a particular article to a different state or thing, or 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Limitations that do not integrate a judicial exception into a practical application:
Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f),
 Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), or
Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
 The first state data, the feature vector, and the first feature quantity being based on vital data, acceleration data, angular velocity data, and environmental data do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). The server comprising a memory and a processor do not amount to more than a recitation of the words "apply it" (or an equivalent) or than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). See MPEP 2106.05(f). 
Regarding Step 2B, the claim does not recite additional elements that amount to significantly more than the judicial exception. The courts have identified which limitations amount to significantly more than the judicial exception and which do not:
Limitations that amount to significantly more than the judicial exception:
 Improvements to the functioning of a computer,
Improvements to any other technology or technical field,
Applying the judicial exception with, or by use of, a particular machine,
Effecting a transformation or reduction of a particular article to a different state or thing,
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Limitations that are not enough to qualify as "significantly more" when recited in a claim with a judicial exception:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer,
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception,
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering, or
Generally linking the use of the judicial exception to a particular technological environment or field of use.
There are no limitations recited that qualify as significantly more than the judicial exception, and there are no inventive concepts recited because the server comprising a memory and a processor is claimed in a general sense, and its involvement amounts to no more than insignificant extra-solution activity. See MPEP 2106.05(b).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Claim 7 recites wherein the processor is further configured to generate the state transition model based on the state data stored in the state data storage. As generating the state transition model based on the state data stored in the state data storage can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 

	Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Step 1, the claim is directed to a process, machine, manufacture, or composition of matter (“An improvement proposal creation method…”).
Regarding Step 2A, Prong One, the claim is directed towards an abstract idea. This claim recites a method of improvement proposal creation, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “receiving … state data” encompasses the user manually/mentally receiving first state data visually or by some other means. Similarly, “creating…an improvement proposal for causing transition from a current user state …10… using a state transition model”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally creating an improvement proposal using a state transition model (e.g., a probability as taught by the applicant’s specification on page 26) in his or her mind. Finally, “coding at least a part 15of elements of a feature vector”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally coding (i.e., discretizing into a binary or multi-valued index of ones and zeroes, as taught by the applicant’s specification on pages 18-19) at least a part of the elements of a feature vector in his or her mind or with pen and paper. 
Regarding Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the additional element (s) recited in the claim beyond the judicial exceptions are not sufficient to amount to significantly more than the judicial exception. The courts have identified which limitations do and do not integrate a judicial exception into a practical application:
Limitations that integrate a judicial exception into a practical application:
Improvement in the functioning of a computer, 
Improvement to other technology or technical field, 
Applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition,
Implementing a judicial exception with a particular machine or manufacture that is integral to the claim,
Effecting a transformation or reduction of a particular article to a different state or thing, or 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Limitations that do not integrate a judicial exception into a practical application:
Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f),
 Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), or
Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
The state data, the feature vector, and the first feature quantity being based on vital data, acceleration data, angular velocity data, and environmental data do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). Performing this method by a processor does not amount to more than a recitation of the words "apply it" (or an equivalent) or than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). See MPEP 2106.05(f). 
Regarding Step 2B, the claim does not recite additional elements that amount to significantly more than the judicial exception. The courts have identified which limitations amount to significantly more than the judicial exception and which do not:
Limitations that amount to significantly more than the judicial exception:
Improvements to the functioning of a computer,
Improvements to any other technology or technical field,
Applying the judicial exception with, or by use of, a particular machine,
Effecting a transformation or reduction of a particular article to a different state or thing,
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Limitations that are not enough to qualify as "significantly more" when recited in a claim with a judicial exception:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer,
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception,
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering, or
Generally linking the use of the judicial exception to a particular technological environment or field of use.
There are no limitations recited that qualify as significantly more than the judicial exception, and there are no inventive concepts recited because the processor is claimed in a general sense, and its involvement amounts to no more than insignificant extra-solution activity. See MPEP 2106.05(b).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
	Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Step 1, the claim is directed to a process, machine, manufacture, or composition of matter (“A state data transmission method…”).
Regarding Step 2A, Prong One, the claim is directed towards an abstract idea. This claim recites a method of state data transmission, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “calculating…a plurality of feature 5quantities” encompasses the user manually/mentally calculating a plurality of feature 5quantities based off of data in his or her mind. Similarly, “coding…at least a part of the elements of the feature vector to generate state data”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally coding (i.e., discretizing into a binary or multi-valued index of ones and zeroes, as taught by the applicant’s specification on pages 18-19) at least a part of the elements in his or her mind or with pen and paper. Finally, “transmitting, by the processor, the first state data from a user terminal to an external apparatus”, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally transmitting the first state data from a user terminal to an external apparatus by visual input, audio input, or typing. 
Regarding Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the additional element (s) recited in the claim beyond the judicial exceptions are not sufficient to amount to significantly more than the judicial exception. The courts have identified which limitations do and do not integrate a judicial exception into a practical application:
Limitations that integrate a judicial exception into a practical application:
Improvement in the functioning of a computer, 
Improvement to other technology or technical field, 
Applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition,
Implementing a judicial exception with a particular machine or manufacture that is integral to the claim,
Effecting a transformation or reduction of a particular article to a different state or thing, or 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Limitations that do not integrate a judicial exception into a practical application:
Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f),
 Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), or
Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
 The plurality of feature quantities based on at least one of vital data generated by a vital sensor, acceleration data generated by an accelerometer, angular velocity data generated by a gyro sensor, and environmental 10data generated by an environment sensor does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). Performing this method by a processor does not amount to more than a recitation of the words "apply it" (or an equivalent) or than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). See MPEP 2106.05(f). 
Regarding Step 2B, the claim does not recite additional elements that amount to significantly more than the judicial exception. The courts have identified which limitations amount to significantly more than the judicial exception and which do not:
Limitations that amount to significantly more than the judicial exception:
Improvements to the functioning of a computer,
Improvements to any other technology or technical field,
Applying the judicial exception with, or by use of, a particular machine,
Effecting a transformation or reduction of a particular article to a different state or thing,
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Limitations that are not enough to qualify as "significantly more" when recited in a claim with a judicial exception:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer,
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception,
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering, or
Generally linking the use of the judicial exception to a particular technological environment or field of use.
There are no limitations recited that qualify as significantly more than the judicial exception, and there are no inventive concepts recited because the processor is claimed in a general sense, and its involvement amounts to no more than insignificant extra-solution activity. See MPEP 2106.05(b).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 	

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Macary et al (WO 2016/115230, cited in applicant’s 08/25/2021 IDS, hereinafter Macary) in view of Chung et al (US 2015/0106020 Al, hereinafter Chung).
Regarding Claim 1, Macary discloses a processor (Element 244, Fig. 2) configured to:
calculate a plurality of feature quantities (Step 710, Fig. 7; “wellness parameters”, page 68, line 5) based on (“the processor(s) of the wellness monitoring system determines respective values of one or preferably more wellness parameters… based on the received information, for example information received from body worn sensors,”, page 68, lines 3-6) at least one of vital data generated by a vital sensor (“For example, the processor(s) of the wellness monitoring system may receive information representative of at least one of…blood pressure”, page 66, lines 31-34), acceleration data (“…amount of bodily activity…”, page 66, line 34) generated by an accelerometer (“…accelerometer…”, page 77, line 23), angular velocity data generated by a gyro sensor, and environmental 10data generated by an environment sensor (“…optionally from environmental sensors or transducers”, page 68, line 7); 
to generate first state data (Step 714, Fig. 7; “At 714, the processor( s) of the wellness monitoring system assesses a wellness of the first individual based at least in part on the determined values of wellness parameters”, page 68, lines 27-29); and  
wherein a first feature quantity includes at least one of a first vital feature quantity based on vital data (“Some wellness parameters may map one-to-one with sensed parameters, for instance blood pressure…”, page 68, lines 7-9) in a first 20time unit (“The wellness monitoring system may track wellness information for one or more individuals over time”, page 66, lines 11-12; this means the parameters must be tracked in a time unit), a first activity feature quantity based on at least one of acceleration data (“The processor(s) of the wellness monitoring system may, for example, receive information from at least one motion sensor or accelerometer worn by the first individual”, page 77, lines -21-23) and angular velocity data (“for instance level of activity…”, page 68, line 10) in the first time unit, and a first environmental feature quantity (“the [processor] of the wellness monitoring system determines respective values of one or preferably more wellness parameters associated with the one or preferably more environments”, page 68, lines 11-13) based on environmental data (“The wellness monitoring system may determine respective values based on the received information … received from environmental sensors or transducers, responses to queries, and optionally from body worn sensors”, page 68, lines 14-16) in the first time unit.
Macary discloses the claimed invention except for expressly disclosing A user terminal comprising: 
a memory; 
a processor connected to the memory, wherein the 5processor is configured to: 
calculate the feature quantities obtain a feature vector including the plurality of feature quantities as elements;
generate the first state data by coding at least a part of the elements of the feature vector; 
15transmit the first state data, 
wherein the feature vector includes a first feature quantity as an element.
However, Chung teaches disclosing a user terminal (Element 100 or 110, Fig. 1; “a smartphone”) comprising: 
a memory (“the device may also comprise…volatile memory, non-volatile memory…”, [0032]; a smartphone has a memory); 
a processor connected to the memory (“a processor or controller”, [0032]; a smartphone has a processor), wherein the 5processor is configured to: 
calculate the feature quantities (“specialized algorithms to…construct attributes 114 from raw, fused, corrected, or otherwise processed sensor outputs”, [0032]) obtain a feature vector including the plurality of feature quantities as elements (“may be mathematically mapped 116 to a different space to form features 118. The feature vector…”, [0032]; any part of the algorithm, data processing, or data analysis can be performed at any stage in the data transmission flowchart from wearable device to smartphone to server, [0010], [0185], [0188]);
generate the first state data by coding at least a part of the elements of the feature vector (“these [sensed physiological quantities that by [0009] can include fusions and combinations used to create attributes] may be processed, by … compression…at any stage in the data transmission route…”, [0010]; furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compress an attribute or the data comprising an attribute before or after transmission to a server); 
15transmit the first state data (Step 136, Fig. 1; the compression into state data can happen before transmission, [0010]), 
wherein the feature vector includes a first feature quantity as an element (“The feature vector may include rich physiological 104,”, [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing algorithm of Macary with the algorithms of Chung, and add the user terminal(s) of Chung, by calculating the feature quantities of Macary into feature quantities into a feature vector as taught by Chung, code (i.e. compress) the feature vector as taught by Chung, generate first state data as taught by Macary on the smartphone of Chung (as data processing can happen at any stage of Chung), and transmit the state data as taught by Chung, because the user terminal, the feature vector, and the coding were all known in the prior art and one skilled in the art could have combined, added, and substituted these elements as claimed by known methods with no change in their respective functions, and the combination would yield to one of ordinary skill in the art nothing more than predictable results of processing and transmitting the same type of data into the same type of composite state data that is used for health analysis.
Regarding Claim 2, modified Macary discloses the user terminal according to claim 1, wherein the feature vector further includes a second feature quantity as an element (“one or preferably more wellness parameters”, page 68, line 4), and - 34 -the second feature quantity includes at least one of a second vital feature quantity based on vital data (“Some wellness parameters may map one-to-one with sensed parameters, for instance blood pressure…”, page 68, lines 7-9) in a second time unit (“The wellness monitoring system may track wellness information for one or more individuals over time”, page 66, lines 11-12; this means the parameters must be tracked in a time unit “over time” means that the time block can be broken into multiple time units, e.g. seconds, minutes, hours, days, weeks, months, and years), a second activity feature quantity based on at least one of 5acceleration data (“The processor(s) of the wellness monitoring system may, for example, receive information from at least one motion sensor or accelerometer worn by the first individual”, page 77, lines -21-23) and acceleration data in the second time unit, and a second environmental feature quantity (“the [processor] of the wellness monitoring system determines respective values of one or preferably more wellness parameters associated with the one or preferably more environments”, page 68, lines 11-13) based on environment data (“The wellness monitoring system may determine respective values based on the received information … received from environmental sensors or transducers, responses to queries, and optionally from body worn sensors”, page 68, lines 14-16) in the second time unit (any combination of the two of the first vital feature quantity, first activity feature quantity, and first environmental feature quantity make a first and second feature quantity as elements).  
Macary discloses the claimed invention except for expressly disclosing wherein the second time unit is longer than the first time unit. However, Chung discloses multiple time units (“Windows can also be used to construct characteristic attributes… These characteristics can be obtained from window lengths that are static or dynamic…”, [0076]), wherein the second time unit is longer than the first time unit (“…and may be further combined for generalizing sensor data over extended time intervals, such as days, weeks, or months”, [0076]; also, by definition, a dynamic window also encloses multiple time units, where one must be longer than the other). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user terminal of modified Macary, with multiple time units wherein the second time unit is longer than the first time unit, because this is a way to construct characteristic attributes (e.g., trends) over time intervals.
Regarding Claim 4, modified Macary teaches the user terminal according to claim 1, wherein 15the processor is further configured to receive at least one of an analysis result of a factor that has led to transition from a past user state (“the wellness monitoring system may determine one or more areas or parameters in which an individual is either excelling, on target, or deficient”, page 69, lines 5-7), corresponding to second state data transmitted earlier than the first state data, to a current user state, corresponding to the first state 20data (“the method 700 may repeat continually or from time to time”, page 69, line 30; the example of weight gain given on page 69, lines 9-11 indicates that the factors are analyzed from a past user state based on previous state data to a current user state based on current state data), and an improvement proposal (Step 716, Fig. 7) for causing transition from the current user state to a user state (“At 716, the processor(s) of the wellness monitoring system causes one or more prompts to be provided to the first individual to take action based at least in part on assessment of wellness”, page 69, 12-14) defined as being better (page 69, lines 16-19 gives examples of user states defined as better, such as sleeping longer, exercising more, adjusting diet, or avoiding stressful situations—all of these lead to a health state the examiner is defining as better).  
Regarding Claim 5, Macary discloses a server (Element 302, Fig. 3) comprising: 
a memory (Element 246, Fig. 2); and  
25a processor connected to the memory (Element 244, Fig. 2), wherein the processor is configured to generate first state data (Step 714, Fig. 7; “At 714, the processor(s) of the wellness monitoring system assesses a wellness of the first individual based at least in part on the determined values of wellness parameters”, page 68, lines 27-29), 
the memory stores a state transition model (“The wellness monitoring system may assess wellness…in light of one or more defined wellness protocols”, page 66, lines 20-23) that models state transition between a plurality of different user states (positive and negative changes of at least one bodily characteristic, which a user state is comprised of, are determined based on wellness protocols, page 4, lines 13-15 and page 82, lines 1-3; to be used by the processor, this wellness protocol must be stored in the processor or the memory), 
wherein the processor is further configured to analyze a 5factor (“the wellness monitoring system may determine one or more areas or parameters in which an individual is either excelling, on target, or deficient”, page 69, lines 5-7) that has led to transition from a past user state, corresponding to second state data received earlier than the first state data, to a current user state, corresponding to the first state data (“the method 700 may repeat continually or from time to time”, page 69, line 30; the example of weight gain given on page 69, lines 9-11 indicates that the factors are analyzed from a past user state based on previous state data to a current user state based on current state data), using the state transition model (this step is done based on a wellness protocol, page 68, line 31-page 69, line 3), to obtain a factor analysis result (the areas or parameters in which an individual is either excelling, on target, or deficient), 
calculating10calculating a plurality of feature quantities (Step 710, Fig. 7; “wellness parameters”, page 68, line 5) based on (“the processor(s) of the wellness monitoring system determines respective values of one or preferably more wellness parameters… based on the received information, for example information received from body worn sensors,”, page 68, lines 3-6) at least one of vital data generated by a vital sensor (“For example, the processor(s) of the wellness monitoring system may receive information representative of at least one of…blood pressure”, page 66, lines 31-34), acceleration data (“…amount of bodily activity…”, page 66, line 34) generated by an accelerometer (“…accelerometer…”, page 77, line 23), angular velocity data 15generated by a gyro sensor, and environmental data generated by an environment sensor (“…optionally from environmental sensors or transducers”, page 68, line 7), and
a first feature quantity includes at least one of a 20first vital feature quantity based on vital data (“Some wellness parameters may map one-to-one with sensed parameters, for instance blood pressure…”, page 68, lines 7-9) in a first 20time unit (“The wellness monitoring system may track wellness information for one or more individuals over time”, page 66, lines 11-12; this means the parameters must be tracked in a time unit), a first activity feature quantity based on at least one of acceleration data (“The processor(s) of the wellness monitoring system may, for example, receive information from at least one motion sensor or accelerometer worn by the first individual”, page 77, lines -21-23) and angular velocity data (“for instance level of activity…”, page 68, line 10) in the first time unit, and a first environmental feature quantity (“the [processor] of the wellness monitoring system determines respective values of one or preferably more wellness parameters associated with the one or preferably more environments”, page 68, lines 11-13) based on environmental data (“The wellness monitoring system may determine respective values based on the received information … received from environmental sensors or transducers, responses to queries, and optionally from body worn sensors”, page 68, lines 14-16) in the first time 25unit.  
Macary discloses the claimed invention except for expressly disclosing wherein the processor is configured to receive the first state data; 
the memory stores received state data including the - 35 -first state data,
the processor is further configured to analyze a 5factor using the state transition model;
the first state data is obtained by coding at least a part of elements of a feature vector including a plurality of feature quantities as elements, and
wherein the feature vector includes a first feature quantity as an element.
However, Chung teaches wherein the processor (Element 112, Fig. 1) is configured to receive the first state data (Step 136 to the remote server, Fig. 1; the compression into state data can happen before transmission, [0010]); 
the memory stores received state data including the - 35 -first state data (“By encrypting transmitted and stored data at a remote server…,”, [0011]; the compression into state data can happen before transmission, [0010]), 
the first state data is obtained by coding at least a part of elements of a feature vector (“these [sensed physiological quantities that by [0009] can include fusions and combinations used to create attributes] may be processed, by … compression…at any stage in the data transmission route…”, [0010]; furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compress an attribute or the data comprising an attribute before or after transmission to a server) including a plurality of feature quantities (“specialized algorithms to…construct attributes 114 from raw, fused, corrected, or otherwise processed sensor outputs”, [0032]) as elements, and
wherein the feature vector includes a first feature quantity as an element (“The feature vector may include rich physiological 104,”, [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server of Macary, with the configuring of the processor to receive state data as opposed to generating it, store the received state data, have the state data be obtained by coding at least a part of elements of a feature vector including a plurality of feature quantities as elements, and wherein the feature vector includes a first feature quantity as an element, because the server receiving data, the feature vector, and the coding were all known in the prior art and one skilled in the art could have combined, added, and substituted these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results of processing and transmitting the same type of data into the same type of composite state data that is used for health analysis to one of ordinary skill in the art. 
Regarding Claim 6, Macary discloses a server comprising: 
a memory (Element 246, Fig. 2); and  
25a processor connected to the memory (Element 244, Fig. 2), wherein the processor is configured to generate first state data (Step 714, Fig. 7; “At 714, the processor(s) of the wellness monitoring system assesses a wellness of the first individual based at least in part on the determined values of wellness parameters”, page 68, lines 27-29), 
the memory stores a state transition model (“The wellness monitoring system may assess wellness…in light of one or more defined wellness protocols”, page 66, lines 20-23) that models state transition between a plurality of different user states (positive and negative changes of at least one bodily characteristic, which a user state is comprised of, are determined based on wellness protocols, page 4, lines 13-15 and page 82, lines 1-3; to be used by the processor, this wellness protocol must be stored in the processor or the memory),  
the processor is further configured to create an improvement proposal (Step 716, Fig. 7) for causing transition from a current user state, corresponding to the first state data, to a 10user state (“At 716, the processor(s) of the wellness monitoring system causes one or more prompts to be provided to the first individual to take action based at least in part on assessment of wellness”, page 69, 12-14) defined as being better (page 69, lines 16-19 gives examples of user states defined as better, such as sleeping longer, exercising more, adjusting diet, or avoiding stressful situations—all of these lead to a health state the examiner is defining as better”),using the state transition model (the wellness is assessed using the wellness protocols, , page 4, lines 13-15 and page 82, lines 1-3) , 
calculate a plurality of features (Step 710, Fig. 7; “wellness parameters”, page 68, line 5) based on (“the processor(s) of the wellness monitoring system determines respective values of one or preferably more wellness parameters… based on the received information, for example information received from body worn sensors,”, page 68, lines 3-6) at least one of vital data generated by a vital sensor (“For example, the processor(s) of the wellness monitoring system may receive information representative of at least one of…blood pressure”, page 66, lines 31-34), acceleration data (“…amount of bodily activity…”, page 66, line 34) generated by an accelerometer (“…accelerometer…”, page 77, line 23), angular velocity data 15generated by a gyro sensor, and environmental data generated by an environment sensor (“…optionally from environmental sensors or transducers”, page 68, line 7),
a first feature quantity includes at least one of a 20first vital feature quantity based on vital data (“Some wellness parameters may map one-to-one with sensed parameters, for instance blood pressure…”, page 68, lines 7-9) in a first 20time unit (“The wellness monitoring system may track wellness information for one or more individuals over time”, page 66, lines 11-12; this means the parameters must be tracked in a time unit), a first activity feature quantity based on at least one of acceleration data (“The processor(s) of the wellness monitoring system may, for example, receive information from at least one motion sensor or accelerometer worn by the first individual”, page 77, lines -21-23) and angular velocity data (“for instance level of activity…”, page 68, line 10) in the first time unit, and a first environmental feature quantity (“the [processor] of the wellness monitoring system determines respective values of one or preferably more wellness parameters associated with the one or preferably more environments”, page 68, lines 11-13) based on environmental data (“The wellness monitoring system may determine respective values based on the received information … received from environmental sensors or transducers, responses to queries, and optionally from body worn sensors”, page 68, lines 14-16) in the first time 25unit.  
Macary discloses the claimed invention except for expressly disclosing wherein the processor is configured to receive first state data, 
the memory stores received state data including the first state data,
the first state data is obtained by coding at least a part of elements of a feature vector including a plurality of feature quantities as elements, and
the feature vector includes a first feature quantity 20as an element.
However, Chung teaches wherein the processor (Element 112, Fig. 1) is configured to receive first state data (Step 136 to the remote server, Fig. 1; the compression into state data can happen before transmission, [0010]), 
the memory stores received state data including the first state data (“By encrypting transmitted and stored data at a remote server…,”, [0011]; the compression into state data can happen before transmission, [0010]),
the first state data is obtained by coding at least a part of elements of a feature vector (“these [sensed physiological quantities that by [0009] can include fusions and combinations used to create attributes] may be processed, by … compression…at any stage in the data transmission route…”, [0010]; furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compress an attribute or the data comprising an attribute before or after transmission to a server) including a plurality of feature quantities as elements (“specialized algorithms to…construct attributes 114 from raw, fused, corrected, or otherwise processed sensor outputs”, [0032]), and
the feature vector includes a first feature quantity 20as an element (“The feature vector may include rich physiological 104,”, [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server of Macary, with the configuring of the processor to receive state data as opposed to generating it, store the received state data, have the state data be obtained by coding at least a part of elements of a feature vector including a plurality of feature quantities as elements, and wherein the feature vector includes a first feature quantity as an element, because the server receiving data, the feature vector, and the coding were all known in the prior art and one skilled in the art could have combined, added, and substituted these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results of processing and transmitting the same type of data into the same type of composite state data that is used for health analysis to one of ordinary skill in the art. 
Regarding Claim 7, modified Macary discloses the server according to claim 5, wherein the processor is further configured to generate the state transition model based on the state data stored in the state data storage (“The wellness protocols may be defined from a sampling and/or scientific research”, page 68, lines 31-32; the sampled data such as wellness parameters and recited demographic information is also state data).  
Regarding Claim 58, Macary discloses an improvement proposal creation method comprising: 
obtaining, by a processor, state data (Step 714, Fig. 7; “At 714, the processor(s) of the wellness monitoring system assesses a wellness of the first individual based at least in part on the determined values of wellness parameters”, page 68, lines 27-29); and 
creating, by the processor, an improvement proposal (Step 716, Fig. 7) for causing transition from a current user state, 10corresponding to the state data, to a user state (“At 716, the processor(s) of the wellness monitoring system causes one or more prompts to be provided to the first individual to take action based at least in part on assessment of wellness”, page 69, 12-14) defined as being better (page 69, lines 16-19 gives examples of user states defined as better, such as sleeping longer, exercising more, adjusting diet, or avoiding stressful situations—all of these lead to a health state the examiner is defining as better”), using a state transition model (“The wellness monitoring system may assess wellness…in light of one or more defined wellness protocols”, page 66, lines 20-23) that models state transition between a plurality of different user states (positive and negative changes of at least one bodily characteristic, which a user state is comprised of, are determined based on wellness protocols, page 4, lines 13-15 and page 82, lines 1-3), 
obtaining plurality of feature quantities (Step 710, Fig. 7; “wellness parameters”, page 68, line 5) based on (“the processor(s) of the wellness monitoring system determines respective values of one or preferably more wellness parameters… based on the received information, for example information received from body worn sensors,”, page 68, lines 3-6) at least one of vital data generated by a vital sensor (“For example, the processor(s) of the wellness monitoring system may receive information representative of at least one of…blood pressure”, page 66, lines 31-34), acceleration data (“…amount of bodily activity…”, page 66, line 34) generated by an accelerometer (“…accelerometer…”, page 77, line 23), angular velocity data 15generated by a gyro sensor, and environmental data generated by an environment sensor (“…optionally from environmental sensors or transducers”, page 68, line 7), wherein
a first feature quantity includes at least one of a first vital feature quantity based on vital data (“Some wellness parameters may map one-to-one with sensed parameters, for instance blood pressure…”, page 68, lines 7-9) in a first 20time unit (“The wellness monitoring system may track wellness information for one or more individuals over time”, page 66, lines 11-12; this means the parameters must be tracked in a time unit), a first activity feature quantity based on at least one of acceleration data (“The processor(s) of the wellness monitoring system may, for example, receive information from at least one motion sensor or accelerometer worn by the first individual”, page 77, lines -21-23) and angular velocity data (“for instance level of activity…”, page 68, line 10) in the first time unit, and a first environmental feature quantity (“the [processor] of the wellness monitoring system determines respective values of one or preferably more wellness parameters associated with the one or preferably more environments”, page 68, lines 11-13) based on environmental data (“The wellness monitoring system may determine respective values based on the received information … received from environmental sensors or transducers, responses to queries, and optionally from body worn sensors”, page 68, lines 14-16) in the first time 25unit.  
Macary discloses the claimed invention except for expressly disclosing receiving, by a processor, state data; wherein
the state data is obtained by coding at least a part 15of elements of a feature vector including a plurality of feature quantities as elements, and
the feature vector includes a first feature quantity as an element.
However, Chung teaches receiving, by a processor (Element 112, Fig. 1), state data (Step 136 to the remote server, Fig. 1; the compression into state data can happen before transmission, [0010]); wherein
the state data is obtained by coding at least a part 15of elements of a feature vector vector (“these [sensed physiological quantities that by [0009] can include fusions and combinations used to create attributes] may be processed, by … compression…at any stage in the data transmission route…”, [0010]; furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compress an attribute or the data comprising an attribute before or after transmission to a server) including a plurality of feature quantities as elements (“specialized algorithms to…construct attributes 114 from raw, fused, corrected, or otherwise processed sensor outputs”, [0032]), and
the feature vector includes a first feature quantity as an element (“The feature vector may include rich physiological 104,”, [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Macary, with the receiving state data as opposed to generating it, having the state data be obtained by coding at least a part of elements of a feature vector including a plurality of feature quantities as elements, and wherein the feature vector includes a first feature quantity as an element, because the receiving data, the feature vector, and the coding were all known in the prior art and one skilled in the art could have combined, added, and substituted these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results of processing and transmitting the same type of data into the same type of composite state data that is used for health analysis to one of ordinary skill in the art. 
Regarding Claim 9, Macary discloses a state data transmission method comprising: 
calculating, by a processor (Element 244, Fig. 2), a plurality of feature 5quantities (Step 710, Fig. 7; “wellness parameters”, page 68, line 5) based on (“the processor(s) of the wellness monitoring system determines respective values of one or preferably more wellness parameters… based on the received information, for example information received from body worn sensors,”, page 68, lines 3-6) at least one of vital data generated by a vital sensor (“For example, the processor(s) of the wellness monitoring system may receive information representative of at least one of…blood pressure”, page 66, lines 31-34), acceleration data (“…amount of bodily activity…”, page 66, line 34) generated by an accelerometer (“…accelerometer…”, page 77, line 23), angular velocity data generated by a gyro sensor, and environmental 10data generated by an environment sensor (“…optionally from environmental sensors or transducers”, page 68, line 7); 
generating state data (Step 714, Fig. 7; “At 714, the processor( s) of the wellness monitoring system assesses a wellness of the first individual based at least in part on the determined values of wellness parameters”, page 68, lines 27-29); and 
wherein a first feature quantity includes at least one of a first vital feature quantity based on vital data (“Some wellness parameters may map one-to-one with sensed parameters, for instance blood pressure…”, page 68, lines 7-9) in a first 20time unit (“The wellness monitoring system may track wellness information for one or more individuals over time”, page 66, lines 11-12; this means the parameters must be tracked in a time unit), a first activity feature quantity based on at least one of acceleration data (“The processor(s) of the wellness monitoring system may, for example, receive information from at least one motion sensor or accelerometer worn by the first individual”, page 77, lines -21-23) and angular velocity data (“for instance level of activity…”, page 68, line 10) in the first time unit, and a first environmental feature quantity (“the [processor] of the wellness monitoring system determines respective values of one or preferably more wellness parameters associated with the one or preferably more environments”, page 68, lines 11-13) based on environmental data (“The wellness monitoring system may determine respective values based on the received information … received from environmental sensors or transducers, responses to queries, and optionally from body worn sensors”, page 68, lines 14-16) in the first time unit.
Macary discloses the claimed invention except for expressly disclosing obtaining a feature vector including the 10plurality of feature quantities as elements (“may be mathematically mapped 116 to a different space to form features 118. The feature vector…”, [0032]; any part of the algorithm, data processing, or data analysis can be performed at any stage in the data transmission flowchart from wearable device to smartphone to server, [0010], [0185], [0188]);
coding, by the processor, at least a part of the elements of the feature vector to generate state data (“these [sensed physiological quantities that by [0009] can include fusions and combinations used to create attributes] may be processed, by … compression…at any stage in the data transmission route…”, [0010]; furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compress an attribute or the data comprising an attribute before or after transmission to a server); and 
transmitting, by the processor, the first state data (Step 136, Fig. 1; the compression into state data can happen before transmission, [0010]) from a user terminal (Element 100 or 110, Fig. 1; “a smartphone”) to an external apparatus (Element 112, Fig. 1),
and
wherein 15the feature vector includes a first feature quantity as an element (“The feature vector may include rich physiological 104,”, [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Macary, with the method of Chung, add the user terminal of Chung, calculate the feature quantities of Macary into feature quantities into a feature vector as taught by Chung, code (i.e. compress) the feature vector as taught by Chung, generate first state data as taught by Macary on the smartphone of Chung (as data processing can happen at any stage of Chung), and transmit the state data as taught by Chung, because the user terminal, the feature vector, and the coding were all known in the prior art and one skilled in the art could have combined, added, and substituted these elements as claimed by known methods with no change in their respective functions, and the combination would yield to one of ordinary skill in the art nothing more than predictable results of processing and transmitting the same type of data into the same type of composite state data that is used for health analysis.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Macary in view of Chung, and further in view of Takahashi et al (US 8,251,913 B2, hereinafter Takahashi).
Regarding Claim 3, modified Macary discloses the user terminal according to claim 1. Modified Macary discloses the claimed invention except for expressly disclosing wherein the first time unit is one day, and 10the first vital feature quantity includes at least one of a minimum value, a maximum value, and number of surges of blood pressure during daytime and nighttime on a target day.  
However, Chung teaches wherein the first time unit is one day (“These characteristics can be obtained from window lengths that are static or dynamic, and may be further combined for generalizing sensor data over extended time intervals, such as days, weeks, or months”, [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the terminal of modified Macary, with the time unit being one day of Chung, because this is a way to construct characteristic attributes (e.g., trends) over a time interval.
Takahashi teaches wherein a vital feature quantity includes at least one of a minimum value, a maximum value, and number of surges of blood pressure during daytime and nighttime on a target day (See Fig. 18: the highest systolic and lowest diastolic blood pressure points correspond to the maximum and minimum value of blood pressure during daytime and nighttime on a target day; furthermore, the phrasing of the claim “a minimum…a maximum value…of blood pressure” includes the minimum and maximum blood pressures during a cycle as well—any systolic and diastolic pressure satisfies this claim limitation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the user terminal of Macary, by making the vital feature quantity includes at least one of a minimum value, a maximum value, and number of surges of blood pressure during daytime and nighttime on a target day, because measuring a blood pressure during an uprising is suitable to estimation of a health management risk, as taught by Takahashi (Col. 3, lines 18-22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See Ohnemus et al (US 2014/0135592 Al), which discloses an improvement proposal for causing transition from the current user state to a user state defined as being better.
See Jihn et al (US 2018/0268735 Al), which discloses a plurality of feature quantities based on at least one of vital data generated by a vital sensor, acceleration data generated by an accelerometer, angular velocity data generated by a gyro sensor, and environmental 10data generated by an environment sensor, an analysis result of a factor that has led to transition from a past user state, corresponding to second state data transmitted earlier than the first state data, to a current user state, corresponding to the first state 20data, and an improvement proposal for causing transition from the current user state to a user state defined as being better.
See Molettiere et al (US 2014/0156228 Al), which discloses a processor configured to obtain a feature vector including the plurality of feature quantities as elements.

	


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/
Examiner, Art Unit 3791                                                                                                                                                                                                        

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791